In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00155-CR



           JUSTIN WADE CLARK, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2022F00058




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION

       Appellant Justin Wade Clark has filed a motion to dismiss this appeal. The motion was

signed by both Clark and his appellate counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we

grant the motion. See id.

       Accordingly, we dismiss this appeal.



                                              Josh R. Morriss, III
                                              Chief Justice



Date Submitted:       November 29, 2022
Date Decided:         November 30, 2022

Do Not Publish




                                              2